Citation Nr: 1013050	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded to the Appeals 
Management Center in Washington, DC (AMC) by the Board in 
February 2008 for additional development.

The appeal is remanded to the RO.  


REMAND

In February 2008, the Board remanded the claim on appeal for 
multiple actions intended to assist the Veteran in verifying 
his claimed in-service traumatic stressors.  In compliance 
with this remand, the AMC properly sent the Veteran a letter 
requesting that he submit a comprehensive statement 
containing as much detail as possible regarding the 
stressors to which he alleged he was exposed in service.  
The letter was addressed to the Veteran's last known address 
and returned as undeliverable, as the Veteran had moved and 
left no forwarding address.

Following multiple failed attempts to provide the Veteran 
with the notice letter required by the February 2008 Board 
remand, the AMC issued an October 2009 supplemental 
statement of the case.  However, the second action listed in 
the February 2008 Board remand stated that

Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This 
summary, and all associated documents, 
must be sent to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC).  The RO must provide JSRRC with 
a description of the alleged stressors 
identified by the Veteran and with 
copies of his personnel records showing 
service dates, duties, and units of 
assignment.  The RO must request that 
JSRRC provide any available information 
that might corroborate the Veteran's 
alleged inservice stressors.

As is apparent from the wording emphasized above, the Board 
required that this action be accomplished even if the 
Veteran did not respond to the letter.  The AMC made 
reference to this action in the October 2009 supplemental 
statement of the case, stating that

The [February 2008 Board] remand also 
states the VA should attempt to verify 
any claimed stressors through 
[JSRRC]. . . . Although you have 
identified stressors noted above, you 
have not described the events therein 
with sufficient detail that a 
verification search by the service 
department could be conducted. . . . You 
have failed to provide a minimal 
description (indication of time and 
place of the stressful event) of an 
in-service stressor; therefore, there is 
no reasonable basis to conduct a further 
search with JSRRC.

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The AMC's 
findings in the October 2009 supplemental statement of the 
case are irrelevant to compliance with the remand.  The 
Board has ordered the AMC to contact JSRRC and attempt to 
verify the Veteran's claimed stressors with the information 
already available.  Compliance with this order is not 
discretionary.

In addition, contrary to the AMC's statements, the evidence 
of record contains more than enough information about the 
Veteran's claimed in-service stressors to allow a proper 
JSRRC search to be conducted.  The evidence of record 
includes reports of several in-service stressors, and the 
Veteran has provided sufficient information for a JSRRC 
search on two of them; (1) a mortar attack on the Veteran's 
air base and (2) the crash of a KC-135 Stratotanker at the 
Veteran's air base in which multiple crewmen died.  The 
Veteran reports that both of these incidents occurred at 
U-Tapao Air Base in Thailand, and the Veteran's service 
personnel records confirm that he was stationed at U-Tapao 
from August 6, 1968 to July 30, 1969.  The record also 
includes sufficient information to narrow down the date 
range of both these incidents.  In a March 1999 buddy 
statement, another man claimed he also served at U-Tapao Air 
Base and remembered both of the incidents cited above.  He 
reported that his period of service at U-Tapao was from 
November 1967 to November 1968, which indicates that both of 
the stressors occurred between August 1968 and November 
1968, as that was the only period of time when both men were 
in U-Tapao.  In a March 1999 stressor statement, the Veteran 
said that the mortar attack occurred approximately two weeks 
after he arrived at U-Tapao.  This is sufficient to provide 
the necessary two month window, August 1968 to September 
1968, for a JSRRC search for a mortar attack on U-Tapao Air 
Base.  In the same March 1999 stressor statement, the 
Veteran reported that the KC-135 crash occurred a "few 
months" after the mortar attack.  Accordingly, the two month 
window of October 1968 to November 1968 is appropriate for a 
JSRRC search of the KC-135 crash stressor.

Accordingly, the case is remanded for the following actions:

1.	The RO must review the claims file and 
prepare a summary of the claimed 
stressors listed above.  The summary 
must contain a description of the 
alleged stressors identified by the 
Veteran, to include the location and 
dates that are specified above, and a 
copy of his personnel records showing 
service dates, duties, and units of 
assignment.  Regardless of any findings 
made by the RO, this summary, and all 
associated documents, must be sent to 
the JSRRC.  The RO must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors listed above.  If 
JSRRC is unable to provide the specific 
information requested, they must be 
asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from 
JSRRC must be associated with the 
claims file.

2.	Following the above, and if and only if 
adequate verification of stressors is 
obtained, the Veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to determine the nature 
and severity of any psychiatric 
disorder that exists, to include PTSD.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO must inform the examiner that 
only a stressor(s) which has been 
verified by the RO may be used as a 
basis for a diagnosis of PTSD.  After 
receipt of any test results, and 
completion of a psychiatric evaluation, 
the examiner must provide an opinion as 
to whether the Veteran currently has 
PTSD.  If the diagnosis of PTSD is 
deemed appropriate, then the examiner 
must explain how the diagnostic 
criteria of the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in- service stressors.  The 
sufficiency of the stressor(s) to 
establish the diagnosis of PTSD must be 
noted.  If a diagnosis of PTSD is not 
deemed appropriate, the examiner must 
specifically explain this position in 
light of the other diagnoses of PTSD of 


record.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	After all of the above development has 
been completed, the RO must then 
readjudicate the claim and, thereafter, 
if the claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



